DETAILED ACTION
This action is in reply to the submission filed on 7/2/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are currently pending and have been examined under the effective filing date of 7/2/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f,) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a data collection component configure to… retrieve external data (claim 1), a prediction component configured to… analyze the information (claim 1), and a deliver component configured too… deliver the product (claim 1).
There are no additional structural limitations seen in the relevant claims.  The Brief Description of Drawings in the specification states, “The conceptual block diagrams generally describe functional components that may be From the broadest reasonable interpretation, the disclosure contains no sufficient structure to determine the interpretation of the claim limitations. There is no mention of a structural or software-based disclosure in the present disclosure to sufficiently determine the interpretation of these claim limitations.  See the 112 rejection.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-9 are rejected under 35 U.S.C. 112(b). Claim limitations a data collection component configure to… retrieve external data (claim 1), a prediction component configured to… analyze the information (claim 1), and a deliver component configured too… deliver the product (claim 1) invoke 35 U.S.C. 112(f.) 
The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no mention of a structural or software-based disclosure in the present disclosure to sufficiently determine the interpretation of these claim limitations.  There are no additional structural limitations seen in the relevant claims.  The Brief Description of Drawings in the specification states, “The conceptual block diagrams generally describe functional 
It must be mentioned, if the limitations in question are hardware based, the specific structure of the module, or if software based, the code, algorithm, or steps taken to perform the recited functions of the modules. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-9 are rejected under 35 U.S.C. 101 because, Step 1: the claims do not fall under statutory categories of processes and/or machines.  The claims are directed to a software per se system, the system being comprised of insufficient structure to determine anything other than a broadest reasonable interpretation (BRI) of software per se.  See the above 112 rejection for interpretation based on the Applicant’s disclosure. See MPEP 2106.03 for more information about subject matter eligibility and MPEP 2111 for more information about the BRI. 
Continuing the analysis to preempt amendments attempting to bring the claims into a statutory category (such as incorporating structural elements), Step 2A Prong 1: independent claims 1 and their dependent claims 2-9, recite a user profile including information identifying an individual, physiological characteristics, and external factors that might change with time that tend to impact the physiological characteristics; a data collection component configured to retrieve external data; a prediction component configured to analyze the physiological information and external data to identify a selected base product from an inventory most likely compatible with the characteristics of the individual as influenced by the external factors, and a booster to augment the base product that further conforms the base products to the characteristics of the individual when combined; and a delivery component configured to deliver to the individual the base product and booster, and additional products. These limitations are directed to the abstract ideas of mental processes (concepts performed in the human mind, including an observation, evaluation, judgement and/or opinion). Examiner interprets the last limitation to include delivery in the form of product identification information or physical product delivery.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of the external data being accessible from a data repository accessible over a computing network individually and in combination with the limitations identified as an abstract idea, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
The limitation in claim 1 directed to the delivery component and the limitations in claims 2-9 shampoo and conditioner, deliver on a schedule, deliver in response to an event such as updating the user profile, prompting a repeat analysis, concluding no product change and using weather data as external data. 
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception because they use a generic computer device and/or computing technologies to perform an abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Balooch et al. (Pub. No. US 2018/0184796 A1.)
Regarding Claim 1, Balooch discloses a system for recommending personal care products, comprising: 
(Balooch ¶0058; Over the time, based on hair profile clustering of the user, the app or website can provide to an identified user personalized advices and objectives as stroke number per session, dedicated product routine, gesture coaching, visual diagnosis that can be performed thanks to a photo (such as a “selfie” image) captured by a camera.)
a data collection component configured to retrieve external data associated with at least one external factor, the external data being accessible from a data repository accessible over a computing network; (Balooch ¶0004; The internal circuitry of the hair brush measures sound, acceleration, force, rotation, hair humidity, ambient temperature and humidity. The obtained raw signals are remotely processed on a cloud architecture by algorithms enabling analytic consolidation over lifetime)
a prediction component configured to analyze the physiological information and the external data to identify a selected base product from an inventory of (Balooch ¶0009; Day to day sound measurements processed by algorithms (relative energy comparison and frequency analysis) on the cloud architecture can predict when a shampoo and conditioners are no longer having effect and alert the end consumer to re-apply hair treatment or to obtain a certain type of shampoo, conditioner, or other product.) the prediction component being further configured to identify a selected booster from the inventory of personal care products, the selected booster being chosen to augment the selected base product, when combined with the selected base product, to further conform the base product to the characteristics of the individual; (Balooch ¶0097; The user interface can be used to make a purchase of any products related to the hairbrush. For instance, the hairbrush may be used with a combination of styling products or chemical compositions used for treating the user's hair, and the client device can output recommendations on particular styling products or compositions to be used, and which step in the process they are to be used, based on the desired results inputted by the user) Examiner interprets the booster in the claims to include a secondary product that, in composition with the base product, aligns the users’ hair with the preferences they record.
(Balooch ¶0097; The user interface can be used to make a purchase of any products related to the hairbrush… and the client device can output recommendations on particular styling products or compositions to be used) Examiner interprets the delivery component of the claim to include a recommendation of a product and a purchase of the recommended product.

Regarding Claim 2, Balooch discloses the system recited in claim 1, wherein the inventory of personal care products comprises hair care products. (Balooch ¶0009; alert the end consumer to re-apply hair treatment or to obtain a certain type of shampoo, conditioner, or other product.)

Regarding Claim 3, Balooch discloses the system recited in claim 2, wherein the hair care products comprise at least one of shampoo or hair conditioner. (Balooch ¶0009; alert the end consumer to re-apply hair treatment or to obtain a certain type of shampoo, conditioner, or other product.)

Regarding Claim 5, Balooch discloses the system recited in claim 1, wherein the delivery component is further configured to deliver the additional base products and selected boosters in response to a triggering event. (Balooch ¶0097; The user interface can be used to make a purchase of any products related to the hairbrush) Examiner interprets the delivery component of the claim to include a purchase of the recommended product.

Regarding Claim 6, Balooch discloses the system recited in claim 5, wherein the triggering event is one or more of receiving an update to the user profile, receiving a request for additional product, or detecting a change in external factors that suggests a different selected base product or selected booster. (Balooch ¶0097; The user interface can be used to make a purchase of any products related to the hairbrush) Examiner interprets the delivery component of the claim to include a purchase of the recommended product.

Regarding Claim 9, Balooch discloses the system recited in claim 1, wherein the external factors comprise at least one of weather data for a location identified in the user profile or pollution data for the location identified in the user profile. (Balooch ¶0056; Weather alert—Based on localized weather on the ground information the user can be informed by notification of the impact of weather conditions on hair. The weather information includes temperature, humidity, wind, UV index, pollution and can be combined in hair metrics.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103Balooch et al. (Pub. No. US 2018/0184796 A1) in view of Lubow et al. (Pub. No. US 2019/0209984 A1.)
Regarding Claim 4, Balooch discloses the system recited in claim 1.  Balooch does not, but Lubow, a color solution mixture system and method, teaches delivery of hair products based on a user’s schedule, and wherein the delivery component is further configured to deliver the additional base products and selected boosters in accordance with a schedule described in the user profile. (Lubow ¶0169; algorithm evaluates the database records of each person who is scheduled to have their hair dyed in Week 6. For example, the algorithm can evaluate how much 7NN will be used by all of the people having their hair dyed in Week 6 (based on their history that has been previously stored). Assume for example that the algorithm computes that the customers scheduled for Week 6 on average use 300 ml of 7NN. Although the average computed above was 180 ml, the algorithm has determined that 180 ml will not be enough (based on the people that actually have appointments), and will increase the order for delivery of more 7NN so that more than 300 ml of 7NN is present in the salon at the beginning of Week 6) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Balooch with the known technique of scheduled delivery in Ludow because applying the known technique would have yielded predictable results and resulted in an improved system by the users having the recommended product, based on their usage patterns. (Lubow ¶0169; order for 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Balooch et al. (Pub. No. US 2018/0184796 A1) in view of Samain et al. (Pub. No. US 2011/0288680 A1.)
Regarding Claim 7, Balooch discloses the system recited in claim 1. Balooch does not, but Samain, a dispensing system for custom beauty products that dispenses products, the products being adjusted after each dispensing based on external factors, teaches wherein the delivery component is configured to prompt the data collection component to refresh the external data, and the delivery component is further configured to prompt the prediction component to repeat the analysis of the physiological information and the refreshed external data to identify a new selected base product and a new selected booster. (Samain ¶0025; means for acting automatically on the adjustment system as a function of data delivered by the surroundings sensor or for informing the user, as a function of said data, about an action to be exerted on the adjustment system…¶0089; agent in the preparation as delivered may decrease with increasing intensity of light and may further increase with increasing humidity.) Examiner notes the product is adjusted after delivery to coincide with update external data.  Samain also teaches recommending boosters in ¶¶0046 and 47 (secondary active agent). It 

Regarding Claim 8, Balooch discloses the system recited in claim 7, wherein one or both of the new selected base product and the new selected booster are the same as the original selected base product and the original selected booster. (Samain ¶0025; means for acting automatically on the adjustment system as a function of data delivered by the surroundings sensor or for informing the user, as a function of said data, about an action to be exerted on the adjustment system) Examiner notes the adjustment is variable on external factors, so if the external factor remain the same, the recommendation does not change.  Samain also teaches recommending boosters in ¶¶0046 and 47 (secondary active agent). It would have been obvious to one of ordinary skill in the art before the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629